ROBB, Associate Justice.
Appeal from a decision of the Patent Office in an interference proceeding, awarding priority of invention to the party Holt.
The invention covers means for supporting heavy artillery, and involves a construction in which the gun-supporting frame has its ends carried by independently driven tractors of the caterpillar type. ]n the Patent Office the issue largely turned upon the question of Holt’s diligence; Rimailho not having taken any testimony. The evidence has been fully and carefully reviewed by the tribunals of the Office, and we agree with the conclusion reached that Holt, m view of the circumstances surrounding him, his conduct after conception, and the character of the invention, was reasonably diligent. The decision therefore is affirmed.
Affirmed.